UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 22, 2012 PIONEER NATURAL RESOURCES COMPANY (Exact name of registrant as specified in its charter) Delaware 1-13245 75-2702753 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5205 N. O'Connor Blvd., Suite 200, Irving, Texas (Address of principal executive offices) (Zip Code) (972) 444-9001 (Registrant's telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 22, 2012, the Compensation and Management Development Committee (the “Committee”) of the Board of Directors of Pioneer Natural Resources Company (the “Company”) took the following actions with regard to the compensation of the Company’s “named executive officers” (the executive officers of the Company for whom disclosure was required in the Company’s proxy statement for its 2011 Annual Meeting of Stockholders): 1. The Committee determined not to increase the base salaries of the named executive officers for 2012 compared to 2011. 2. The Committee approved the payout of cash bonus awards to the named executive officers under the Company’s Annual Incentive Bonus Plan, based on the Committee’s assessment of 2011 performance, as follows: Named Executive Officer Amount of 2011 Cash Bonus Payout Scott D. Sheffield Timothy L. Dove Richard P. Dealy Chris J. Cheatwood Danny L. Kellum 3. The Committee established targets for the Company’s named executive officers for 2012 bonuses payable in 2013 under the Company’s Annual Incentive Bonus Plan. The 2012 bonus target is shown as a percentage of 2012 base salary, and the actual amount paid may be at, above (up to 250% of the target) or below the target level: Named Executive Officer 2011 Bonus Target Scott D. Sheffield 100% Timothy L. Dove 100% Richard P. Dealy 85% Chris J. Cheatwood 75% Danny L. Kellum 70% 4. The Committee made awards of restricted stock, performance units and stock options under the Company’s 2006 Long-Term Incentive Plan to the named executive officers, as follows. Named Executive Officer Number of Restricted Shares Awarded Target Number of Performance Units Awarded Number of Shares Underlying Options
